Murphy, J. P. (dissenting in part).
Because of "[t]he paucity of material available to Bestline and the broadness of the allegations” referred to by Justice Lane, I would go further and also require the People to disclose the documents on which they intend to rely to establish wrongdoing. Only then can Bestline be in a position to avoid going "blindly into a trial with no knowledge of what evidence might develop.” (Reiss v Kirkman & Son, 242 App Div 77, 79.)
Lupiano and Birns, JJ., concur with Lane, J.; Murphy, J. P., dissents in part in an opinion; Silverman, J., dissents in an opinion.
Order, Supreme Court, New York County, entered on July 22, 1975, modified, on the law and in the exercise of discretion, to the extent of directing disclosure of the names and addresses of the witnesses to the transactions involved, and otherwise affirmed, without costs and without disbursements. Any applications concerning the scheduling of examinations should be made at Special Term.